DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a process wherein a “first intermediate composition”. The adjective “first” is used to describe something that precedes all others in a series and would therefore appear to imply that the claimed process is required to produce at least one other form of the composition.  Similarly, an “intermediate” is something that comes between two things, whether in time, order etc.; the use of the term “intermediate” therefore seems to imply that the recited process is required to manipulate the intermediate composition to change its form/substance in some manner to reach its final form. Note, however, that the claim does not recite any additional steps after the formation of the “first intermediate”. It is therefore whether a process is required to change the first intermediate in some manner to meet the claims, or if a process that produces a corresponding composition as its final product would fall within its scope. Dependent claims 3 and 5-10 do not correct these deficiencies and are therefore indefinite per the same rationale
Claim 1 also states that the heating step “is free of (D) a second organic peroxide, which may be the same or different than the (C) first peroxide.” The scope of the claimed process is indefinite when the second peroxide (D) is the same as the first peroxide (C). As previously stated, the claim states that the heating step is free of the second peroxide (D). Note, however, that the claim also states that the heating step is performed by heating the polyolefin formulation, of which first peroxide (C) is a component. The claimed process therefore requires the first peroxide (C) is present during the heating step.
Assume a process wherein first peroxide (C) and second peroxide (D) are the same compound, diisobutyryl peroxide. On the one hand, the claim would require diisobutyryl peroxide to be present during the heating step, as it is first peroxide (C) which is required to be present at the that step. At the same time, the claim would require that diisobutyryl peroxide not be present during the heating step, as it is second peroxide (D), which is required to be absent. It is unclear how a compound can simultaneously be present during the heating step and absent during the heating step, as required by the claim.
Additionally, claim 1 recites the limitation that the heating step “substantially” decomposes the first peroxide (C). The word “substantially” is relative terminology that is not defined in applicant’s disclosure. It is therefore unclear to what degree the first peroxide must decompose to satisfy the claimed limitation. Dependent claims 2 to 15 do not correct these deficiencies and are therefore indefinite per the same rationale.
Regarding claim 2: The phrase “second intermediate composition” is unclear with regards to the use of the term “intermediate” Similar to above with respect to claim 1, it is unclear whether the description “intermediate” is intended to  require that the process comprise some additional step of manipulating and/or altering the second intermediate to make the final product, or if the intermediate can be the final product itself. Dependent claim 11 does not correct these deficiencies and are therefore indefinite per the same rationale
Claim 3 depends from claim 1 and recites the limitation "second intermediate composition" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. The parent claim does not recite a second intermediate composition; it is therefore unclear what element of the claimed invention this limitation is intended to refer to. Additionally, the scope of the claim is unclear with regards to the use of the term intermediate as discussed above.
Regarding claim 8, limitation (ii) states that peroxide (C) has a 10-hour half-life greater than 110.0 °C and/or a 1-hour half-life greater than 130.0 °C; however, the parent claim states that this compound has a 10-hour half-life ≤ 135 °C and/or a 1-hour half-life ≤ 155 °C. Claim 8 is therefore indefinite, as it is unclear the ranges recited in limitation (ii) are intended to be open-ended ranges reading on any values greater than the stated numbers or if they are intended to further limit the ranges recited in the parent claim (e.g., the 10-hour half-life would be required to be in the range of greater than 110 to ≤ 135 °C).
Regarding claim 9, the abbreviation “e.g.” stands for exempla gratis, which translates from Latin as “for the sake of an example.” The limitation “e.g., a water tree retardant” therefore renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nylander, EP2468813.
Nylander discloses the production of a cross-linkable composition comprising 70 to 99.7% by weight of an unsaturated polyethylene, corresponding to the claimed ethylenic-based (co)polymer, 0.05 to 5% by weight of a crosslinking agent mixture, and 0.005 to 2.5% by weight of an antioxidant (¶0075, 0076, 0079), corresponding to the claimed antioxidant. The prior art composition is crosslinked (for claim 12) and used as a coating in the production of wires and cables (for claims 13, 14) (¶0002, 0013)
Said crosslinking agent mixture comprises a first peroxide and a second peroxide. Said first peroxide is preferably 2, 5-dimethyl-2,5-di(t-butylperoxy)hexane, having a 1 hour half-life at 140.29 °C, corresponding to claimed first peroxide (C). As said second peroxide, Nylander exemplifies the use of dicumyl peroxide having a 1 hour half-life at 136.97 °C (see examples ¶0135), corresponding to claimed second peroxide (D). The crosslinking agent composition comprises 10 to 90% of the first peroxide (¶0071-0072) and (deduced) 10 to 90% of the second peroxide; it is therefore calculated that the overall blend contains 0.005 to 4.5% each of the first peroxide and second peroxide, overlapping the claimed ranges.
Regarding claim 15: One of ordinary skill in the art will recognize that current (I) is related to voltage (V) and resistance (R), as described by Ohm’s law V=IR.  As noted above, the prior art composition is used in the production of electrical cables. Given that the prior art cable is used to conduct power (0002), it therefore would have been obvious to one of ordinary skill in the art to apply a voltage potential across the prior art electrical cable in order to cause a current to flow.
Nylander is silent regarding the claimed process steps of heating the polyolefin in the presence of a first peroxide having the claimed half-life temperature without completely curing it.
Note that the rejected claims are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113(I)).
The recited process steps read on the production of a radically-crosslinked composition comprising an ethylene (co)polymer, first and second peroxides, and an antioxidant, wherein the ethylene (co)polymer is crosslinked by reaction with the first and second peroxides. Likewise, the prior art renders obvious the production of a crosslinked composition comprising the same components combined in the same ratios as recited in the claimed process, wherein the polyethylene is crosslinked via reaction with first and second peroxides. As the prior art composition appears to be the same as the claimed composition, the burden is shifted to applicant to provide evidence that the process steps used to define the claimed composition result in an unobvious difference between the claimed invention and the composition of Nylander.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Nylander, EP2468813, discussed earlier in this Action. Nylander discloses a process wherein first and second peroxides are required to by added in combination with one another as a mixture of crosslinking agents. The prior art does not teach nor does it fairly suggest the claimed process wherein the composition is held at a temperature less than 160 °C, then heated to a temperature greater than 160 °C in the presence of a first peroxide having the required half-life properties and in the absence of a second peroxide to increase the polyolefin’s melt viscosity without fully crosslinking it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765